Citation Nr: 1225310	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  07-33 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for dysthymic disorder prior to June 24, 2009 and in excess of 30 percent thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The  Veteran had active duty service from June 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a May 2011 decision, the Board denied the Veteran's claim for an increased rating for dysthymic disorder.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  In January 2012, the Court granted a Joint Motion for Remand and remanded this matter to the Board for action consistent with the terms of the Joint Motion. 

It appears that the Veteran asserts that he is unemployable due to service-connected disabilities, including dysthymic disorder.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for unemployability because of the severity of service-connected disability is part of an increased rating claim once such claim is raised by the record.  The issues on appeal have been restyled to include the claim for TDIU. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.
 
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the appeal period, dysthymic disorder has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  panic attacks more than once a week, impairment of short and long-term memory, impaired judgment, disturbance of motivation and mood and difficulty in establishing and maintaining effective work and social relationships and without occupational and social impairment with deficiencies in most areas.   


CONCLUSION OF LAW

A 50 percent rating, but no higher, is warranted for dysthymic disorder throughout the appeal period.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R. § 4.130 , Diagnostic Code 9433 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for the disability is disputed, separate or "staged" evaluations may be assigned for separate periods of time based on the facts found. Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2008)

The degree of impairment resulting from a disability is a factual determination in which the Board must focus on the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  In both claims for an increased rating on an original claim and an increased rating for an established disability, only the specific criteria of the Diagnostic Code are to be considered.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  In determining the level of current impairment, it is thus essential that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1 (2011).

A March 2005 rating decision granted service connection for dysthymic disorder and assigned a 10 percent evaluation.  Subsequently, following a VA examination on June 24, 2009, the evaluation for dysthymic disorder was increased to 30 percent.  

The Veteran seeks an initial rating greater than 10 percent prior to June 24, 2009 and a rating in excess of 30 percent after June 24, 2009 for service-connected dysthymic disorder.

The Veteran's disability is evaluated under Diagnostic Code 9433.  Diagnostic Code 9433 is governed by the General Rating Formula for Mental Disorders (formula).

Under the rating schedule, a 10 percent evaluation is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events. 

A 50 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when the evidence demonstrates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when the evidence demonstrates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

One of many factors for consideration is the Global Assessment of Functioning (GAF) score which reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. 

GAF scores ranging from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers). 

GAF scores of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends), while a GAF score of 31 to 40 indicates major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. § 4.125.  The Board is cognizant that a GAF score is not determinative by itself. 

A.  Initial rating prior to June 24, 2009

In April 2004, a VA staff psychologist submitted a letter.  The psychologist indicated that the Veteran was being seen for individual weekly therapy through the Behavioral Medicine Program.  It was noted that the Veteran suffered from dysthymic disorder.  His predominant symptoms included depressed mood, decreased interest in activities, low energy and fatigue, poor concentration, social withdrawal, feelings of sadness, worry and irritability.  The Veteran reported experiencing pain in  his legs, hands and shoulders.  He reported that this pain was due mainly to arthritis an  military injury of his left leg.  

The letter noted that the Veteran's difficulties affect his overall daily functioning, including self-care, interest, activities, ability to sustain work and social functioning.  It was noted that he was currently on the antidepressant medication Celexa.  

In December 2004, the Veteran had a VA psychology assessment.  The Veteran presented complaining of memory difficulties lasting at least 6 years and recently getting worse.  He said that he had trouble remembering where he placed his keys and where he parked his car.  He reported that he often missed appointments because he forgot about them.  Additionally, he reported having difficulty learning new things.  For example, he had a lot of trouble learning to use a computer in a class that he had recently taken.  He reported that he compensated for his memory difficulties by using repetition.  The Veteran reported that he was diagnosed with depression four years earlier but did not feel depressed.   He was currently taking Celexa for depression.   

The assessment results revealed low levels of depression and almost nonexistent levels of anxiety.  Overall the scores for anxiety, major depression, dysthymia, and depressive personality style were clinically insignificant.

With respect to behavioral observation and mental status, the examiner noted that the Veteran was casually dressed and well groomed, and his mood was euthymic.  He was friendly and cooperative with the examiner and appeared to give his best effort to all tasks.  

The Veteran reported having difficulty with memory, and he said that he had trouble finding the examiner's office.  The examiner indicated that the Veteran appeared to be emotionally disconnected when telling the examiner of an incident in which he shot an ex-girlfriend in the face while he was high on drugs.  He spoke of the accident as a "stupid mistake," but his affect did not match the seriousness of the situation.  

The diagnosis was alcohol-induced persisting dementia and alcohol dependence, sustained in partial remission.  The assessment revealed marked deficits with working memory, processing speed, visuospatial abilities, language, and executive functioning.  The examiner pointed out that large quantities of alcohol over a period of years can lead to atrophy of the brain, resulting in deficits in working memory, processing speed, and visuospatial abilities.  He found that the Veteran's history of alcohol consumption, including a 12 year period of drinking a pint of vodka and several beers daily, was an amount of alcohol sufficient to produce deficits associated with dementia.  A GAF of 55 was assigned. 

A psychiatry progress note dated in January 2007 shows that the Veteran reported that his mood was fairly good.  He reported significant stressors with a recent motor vehicle accident and subsequent damage to his car.  Upon mental status examination, a VA psychiatrist noted that the Veteran was alert and oriented times three.  His mood was slightly anxious and depressed.  His affect was appropriate to mood.  There were no psychotic symptoms.  The Veteran denied suicidal or homicidal ideation.  Insight and judgment were fair.  The physician diagnosed depressive disorder not otherwise specified - dysthymia versus recent major depression.  No GAF score was assigned.  

A VA psychiatry progress note dated in March 2007 reflects that the Veteran reported that he was doing better after being restarted on his medication.  He noted that his energy level was still not up to par, but his mood was improved.  He reported feeling positive about things in general.  His mood was slightly anxious.  His affect was appropriate to mood.  He did not have suicidal or homicidal ideation.  

VA records show that, in June 2007, the Veteran reported taking his grandson to summer school daily.  In April 2008, the Veteran reported increased subjective depression in the prior two months.  

In July 2008, the Veteran reported additional stressors, such as financial issues and being the primary caretaker of his elderly mother.

In this regard, it is important to note that such facts, as those cited above, from the Veteran provide factual evidence against this claim, indicating the ability to be the caretaker for his mother and of great assistance to his grandson, indicating an ability to function. 

A psychiatry progress note dated in September 2008 indicates that the Veteran was alert and oriented times three.  His mood was slightly anxious and depressed.  His affect was appropriate to mood.  There were no psychotic symptoms.  The Veteran denied suicidal or homicidal ideation.  A VA psychiatrist assessed depressive disorder, not otherwise specified - dysthymia versus recurrent major depression.  This was reportedly improved on medications.  

The Veteran was seen for a consultation in November 2008.  He reported sleep problems, sleeping about four hours a night and waking unrefreshed.  He was fairly groomed, his mood was "okay" and he had slight impairment of immediate memory.  Insight and judgment were fair.  He stated that after his December 2004 psychology assessment, he followed up with his primary care physician who determined that he did not have dementia but that his alcohol consumption was the most likely factor contributing to memory impairment.  He reported that his daughter and grandson lived adjoining his house and that he was helping to raise his grandson.  In the assessment, the physician noted that the Veteran's memory impairment may be age related or normal for his age.  She did not relate the memory problems to dysthymia but recommended another psychology assessment and that he further reduce alcohol intake.  

The Deputy Chief of Staff (DCS) reviewed her findings and indicated that while the Veteran exhibited deficiencies in memory, verbal learning, and arithmetic, he does not meet the criteria for dementia syndrome.  He said that sleep apnea, past and present alcohol use, and medications may contribute to the Veteran's deficits.  The DCS did not indicate a relationship between the cognitive deficits and dysthymia or a relationship between sleep apnea and dysthymia. 

In December 2008, the Veteran had another neuropsychology assessment.  He reported worsening memory problems.  He was appropriately dressed and had appropriate affect.  The examiner stated that factors such as hypertension, diabetes mellitus, type II, pain, fatigue, and possible medication effects could be contributing to the Veteran's cognitive problems.  Testing revealed "minimal" depression.  It was noted that the Veteran appeared to be experiencing fewer symptoms of depression than he was in 1998.  

After performing the evaluation, the provider stated that the Veteran was functioning at the level of the December 2004 evaluation, if not better, providing evidence against this claim.  The examiner stated that the Veteran's subjective complaints of memory difficulties are largely unfounded as both his verbal and non-verbal memory were quite good.  His subjective complaints could be the result of poor attention.  The diagnosis was cognitive disorder; however, the examiner found that the etiology was unclear.  A GAF of 65 was assigned.

On June 10, 2009, the Veteran was evaluated in the Alzheimer's Disease Clinic.  The treatment record noted that the Veteran was initially seen in November 2008 for concerns regarding his worsening memory.  At the time, he had very mild complaints, and there were no significant deficits through neuropsychological testing.  The evaluation concluded that that the Veteran does not meet the criteria for dementia.  It was noted that a significant contributor to his memory complaints was his alcohol use, which he had reduced (though, importantly not ended).  

On mental status examination, it was noted that the Veteran was wearing casual street clothes.  His hygiene was poor.  He was cooperative and had good eye contact.  His speech was grossly coherent, and his affect was appropriate to content.  His mood was anxious.  There was no suicidal or homicidal ideation and no delusions.  His insight and judgment were fair to poor.  

A treatment record dated on June 19, 2009 reflects that the Veteran reported continuing depression.  The noted treatment goals were to maintain stability of mood and monitor for exacerbations.  

Based upon the foregoing, during the period prior to June 24, 2009, the Veteran's symptoms included depressed and anxious mood, decreased interest in activities, low energy and fatigue, poor concentration, social withdrawal, feelings of sadness, worry and irritability.  His affect was appropriate.  The Veteran is shown to have had depressed and anxious mood, low energy and fatigue.  The Veteran also reported memory loss (the reason did not appear to be related to his service connected disability but, as noted above, a nonservice connected disability or alcohol use).  The Veteran's insight and judgment were noted as fair during this time period.  GAF scores assigned during this period ranged from 55 to 65.  According to the GAF scale, such scores are indicative of moderate impairment.  
 
Some treatment records indicated that the etiology of the Veteran's cognitive impairments was unclear.  Others associated the Veteran's memory deficits with a history of alcohol consumption.  The Board notes that, when it is impossible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, based on the above, it can be said that the most probative evidence in this case disassociates the memory deficits to the service connected problem, indicating things other than the Veteran's service connected disability are believed to be the problem.  While it is not clear what the cognitive impairment is, it can be said, based on these reports, to be a less than not (under 50% chance) to be the result of the service connected problem. 

However, notwithstanding the above, after a careful review of the evidence during the time period prior to June 24, 2009, the Board finds that a 50 percent rating was warranted for dysthymic disorder during the entire time period prior to June 24, 2009, and currently.  In this regard, the Veteran displayed depressed mood, anxiety, panic attacks and mild memory loss.  His insight was assessed as fair to poor.  

The Board finds that the criteria for a 70 percent rating were not met during this time period, as the evidence does not show that dysthymic disorder was manifested by such symptoms as, for example only, suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

The Board notes that VA treatment reports during this time period, including the records dated in January 2007, March 2007, September 2008 and November 2008 did not show findings which more nearly approximate the criteria for a 70 percent rating, and actuall provide medical evidence against a claim for a 70 percent rating.  For example, during this time period, there were no findings of suicidal ideation or obsessional rituals.  There were also no findings of illogical, obscure or irrelevant speech and no findings of impaired impulse control or spatial disorientation.  Neglect of personal hygiene was noted by upon VA evaluation in June 2009; however the Board concludes that such a finding does not warrant the assignment of a 70 percent rating, as the overall disability picture shown during this time period did not include most of the symptoms contemplated in the criteria for a 70 percent rating.  Further, it is important to note that there are significant pieces of evidence that do not support the 50 percent evaluation, including, but not limited to, significant indications regarding the Veteran's ability to function.     

Accordingly, the criteria for a 70 percent rating were not satisfied in the time period prior to June 24, 2009.   

After June 24, 2009

The RO has assigned a 30 percent rating from June 24, 2009, the date of the Veteran's VA examination. 

The VA examination report reflects that the Veteran complained of depressed mood, insomnia, memory loss and chronic pain in his feet, knees and left ankle. 

With regard to dysthymic disorder, the Veteran reported that his symptoms began on a more significant level in 1994.  He described his symptoms as being afraid, "I'm losing my memory."  The Veteran reported that he had to struggle and struggle and it just got worse.  He reported verbal and physical aggressiveness, fatigue, trouble sleeping and chronic knee pain.  He stated that his symptoms were constant.  The Veteran reported that his symptoms affected his daily functioning which resulted in getting frustrated and angry when he could not recall simple things, such as names or appointment times.  The Veteran reported that he was quickly angered and that agitation created frequent conflicts with others in both personal and work settings.  He reported that he had trouble sleeping since 1994 and described this as frequent awakenings with the need to urinate and/ or bad dreams.  

On mental status examination, the examiner noted that the Veteran was not a reliable historian and had difficulty recalling the circumstances of past events.  It was noted that orientation was within normal limits.  The Veteran's appearance and hygiene were not appropriate and showed signs of neglect.  The Veteran was slightly disheveled and stated that he had new clothes but did not feel like bothering with them.  His behavior was appropriate.  He maintained good eye contact during the exam.  His affect and mood showed a disturbance of motivation and mood, a flattened affect and anxiety.  Affect and mood indicated a depressed mood, which occurred as often as several times per week with each episode lasting for several hours.  The Veteran reported feeling depressed most days, and if not depressed, he felt angry and agitated.  He lacked motivation and no longer found enjoyment in previously enjoyed activities or hobbies.  Communication was within normal limits.  Speech was within normal limits.  The Veteran showed difficulty understanding complex commands.  He would frequently lose his train of thought, and then confabulate to cover his poor concentration and focus.  Panic attacks were present and occurred more than once per week.  The attacks were described as getting panicked and feeling as if his head was "clogged up" when he could not find something he needed or remember where he marked an appointment time or task he was to do.  There were signs of suspiciousness with the following examples:  when he could not find something, he felt sure someone must have come in and stolen it.  There was no report of a history of delusions.  At the time of the examination, there was no delusion observed.  There was no report of a history of hallucinations.  There were no hallucinations observed.  Obsessional rituals were absent.  

The examiner indicated that the Veteran's thought processes were impaired, as he had confusion and difficulty understanding directions.  The Veteran was noted to be easily distracted, exhibited derailment of thought.  For example, when talking to someone, he would try to regroup his thoughts as to what he was talking about.  His judgment was not impaired.  Abstract thinking was normal.  His memory was impaired, and the degree was moderate.  He had problems with retention of highly learned material and would forget to complete tasks.  He would frequently forget appointment dates and times, where he left things or what he was recently talking about.  Suicidal ideation was absent.  Homicidal ideation was absent.

The examiner diagnosed dysthymic disorder.  The examiner diagnosed cognitive disorder, not otherwise specified and alcohol dependence.  

Importantly, the examiner indicated the multiple Axis I diagnoses were related and the secondary diagnoses did not represent a progression of the primary diagnoses, providing evidence against this claim.  

The examiner stated that both the depression and alcohol use intermingled and exacerbated the resulting symptoms of memory loss, irritability and lack of interest.  The examiner stated that the symptoms of the mental disorders could be delineated.  The examiner noted that depression is more related to the Veteran's isolation and withdrawal, while the extended abuse of alcohol is more directly responsible for memory loss.  The examiner assigned a GAF score of 52.

The examiner commented that the Veteran had occupational and social impairment with an occasional decrease in work deficiency and intermittent inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior.  The examiner stated that this was supported by the following symptoms:  depressed mood, anxiety, chronic sleep impairment and mild memory loss, such as forgetting names, directions or recent events.  The examiner stated that the Veteran has difficulty understanding complex commands because of his cognitive impairments.  He had difficulty following in-depth conversations or tasks.  The Veteran did not appear to pose a threat of danger or injury to himself or to others.  

The Veteran submitted a mental disorders questionnaire dated in April 2012.  Therein, a psychiatrist indicated that he has treated the Veteran for nine years, since 2003.  The psychiatrist rendered a diagnosis of major depression, recurrent.  A GAF score of 50 was assigned.  The psychiatrist indicated that the Veteran has occupational and social impairment with deficiencies in most areas, such as work, school family relations, judgment, thinking and/ or mood.  The examiner indicated that the Veteran exhibits the following symptoms:  depressed mood, anxiety, sleep impairment, mild memory loss, such as forgetting names, directions or recent events, impairment of short and long term memory, for example retention of only highly learned material, while forgetting to complete tasks, difficulty in understanding complex commands, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or work like setting. 

Importantly, much of this report supports of finding of 50 percent for the disability, and provides evidence against a 70 percent.  In fact, interestingly, the psychiatrist appears to by citing, for the most part, the criteria for a 50 percent evaluation.  The psychiatrist providers little explanation for this opinion, however, and it is entitled to limited probative weight for that reason (but for whatever probative weight it has does not support a 70 percent rating, and actually provides evidence that the Veteran is having problems very similar to the criteria for a 50 percent rating).   

The following symptoms were not indicated as being exhibited by the Veteran:  impaired judgment, gross impairment in thought processes or communication, inability to establish and maintain effective relationships, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene or disorientation to time or place.  

Based upon the foregoing, during the period from June 24, 2009, dysthymia was shown to have been manifested by panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, impaired abstract thinking and disturbances of motivation and mood.  The GAF scores of 50 assigned on VA examination and 52 in the April 2012 evaluation are indicative of moderate impairment.  Therefore,  the Board concludes that a 50 percent evaluation is warranted during this time period.   

The Board finds that the criteria for a 70 percent rating have not been met.  While the June 24, 2009 VA examination indicated that there was some neglect of personal hygiene, the Veteran was not shown to have such symptoms as, for example only, suicidal ideation, obsessional rituals, speech that was illogical, obscure or irrelevant, near continuous panic or depression,  impaired impulse control or spatial disorientation.  The VA examination finding of poor hygiene does not support the assignment of a 70 percent rating, as the overall disability picture, including the symptoms and GAF scores noted on VA examination and in the April 2012 evaluation, show moderate impairment due to dysthymic disorder.  Accordingly, a 50 percent rating is warranted for the time period from June 24, 2009.  

Extraschedular considerations

The above increased rating determinations are based upon application of the pertinent provisions of VA's Rating Schedule.  The Board finds that the record does not reflect that either the Veteran's dysthymic disorder is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R.  § 3.321(b) (1) (2011).  The Board has considered whether referral for an extraschedular rating is appropriate. 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

In this case, the Veteran alleges that his service-connected disabilities, including dysthymic disorder, render him unemployable.  Thus, the Veteran has presented a claim for TDIU.  That claim is addressed in the remand below.  Nevertheless, the record does not reflect that the available schedular evaluations are inadequate to evaluate the Veteran's disability.  Accordingly, the Veteran's claim does not present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and the Board is not required to remand this claim to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1)  (2011).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a  Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007). 

In this case,  a September 2004 letter notified the Veteran of the elements to substantiate the claim for service connection for a mental condition.  This letter informed the Veteran of VA's duties for obtaining evidence.  A July 2008 letter  advised the Veteran of how disability ratings and effective dates are determined. 

The Veteran appealed the initial rating assigned in the March 2005 rating decision which granted service connection for dysthymic disorder.  The RO did not provide the Veteran with additional notice of the evidence required to substantiate the claim for a higher initial rating.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  Rather, the RO must issue a Statement of the Case (SOC). Id.  The RO issued an SOC in September 2007 that advised the Veteran of the pertinent laws and regulations and the reasons for the decision.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159(c).  This duty includes obtaining "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2) , as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4) . 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA and private treatment records.  The Veteran was afforded VA medical examinations. Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim being decided.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

 A 50 percent rating is granted for dysthymic disorder throughout the appeal  period, subject to regulations governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

The Veteran asserts that he is unable to work due to his service-connected disabilities, including his service-connected dysthymic disorder.  Therefore, the Veteran's claim for an increased rating includes consideration of whether TDIU is warranted under the provisions of  38 C.F.R. §§ 3.340, 3.341, 4.16. 

The Veteran submitted an evaluation from a vocational specialist who expressed an opinion that the Veteran is totally disabled due to his service-connected disabilities.  The Veteran also submitted Social Security records which indicate that he has not had any income since 2003 (however, it is also noted that the Veteran has a great deal of responsibility in his home).  On remand, the Veteran should be afforded a VA examination.  The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, prevent the Veteran from maintaining substantially gainful employment. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to ascertain the effect of his service- connected disabilities on employability.  The claims file should be provided for the examiner's review in conjunction with the examination.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities, alone, without reference to any non-service-connected disabilities, prevent him from maintaining substantially gainful employment.  

The examiner should provide a detailed rationale, with references to the record, for the opinion. 

2.  After completion of the requested actions, readjudicate the issue of entitlement to a TDIU, to include on an extraschedular basis (uf the percentage requirements of 38 C.F.R. § 4.16(a) are met within the appeal period, then the adjudication should address whether a TDIU is warranted pursuant to § 4.16(a)).  

If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time to respond, before returning the case to the Board, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


